Citation Nr: 0016904	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-41 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from December 1966 to June 1969.

In an April 2000 rating decision, the RO granted the veteran, 
who is the appellant in this case, full benefits sought on 
appeal for entitlement to service connection for left ear 
tinnitus and entitlement to service connection for left ear 
hearing loss.  


FINDINGS OF FACT

1.  In October 1995, the appellant was issued a Statement of 
the Case on the issue of entitlement to an increased 
evaluation for hearing loss, right ear currently evaluated 
zero percent.  

2.  The appellant submitted a Substantive Appeal on the above 
matter in November 1995.  

3.  In May 2000 and June 2000, prior to the promulgation of a 
decision in the appeal, the RO and the Board, respectively, 
received written notification from the appellant requesting 
that his appeal be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of the November 1995 Substantive 
Appeal by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The record 
reflects that the appellant has withdrawn his appeal relative 
to the claim for an increased rating for right ear hearing 
loss, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

